      Case 2:17-cr-00182-TOR          ECF No. 107    filed 02/20/20     PageID.419 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,                                Case No. 2:17-CR-0182-TOR-2

                                Plaintiff,               CRIMINAL MINUTES

                  vs.                                    DATE: 2/20/2020

DAVID R BISHOP JR,                                       LOCATION: Spokane

                                Defendant.               SENTENCING

                                  CHIEF JUDGE THOMAS O. RICE

Linda Hansen                                                                    Crystal Hicks

Courtroom Deputy              Law Clerk                       Interpreter       Court Reporter

Patrick Cashman                                       Amy Rubin

Plaintiff's Counsel                                   Defendant's Counsel
    [ X ] Open Court                                          [ X ] US Probation Officer: Shawn Kennicutt

  Defendant present not in custody.

  Pat Cashman presented the Government’s recommendations for sentencing.

  Jodi Bishop and Travis Whitman addressed the Court on behalf of the defendant.

  Amy Rubin advised that she has reviewed the PreSentence report with the defendant and there are no
  outstanding objections.

  Ms. Rubin addressed the Court on behalf of the defendant.

  The defendant addressed the Court on his own behalf.

  The Court addressed the defendant and pronounced sentence.

  Imprisonment: 12 months and 1 day

         The defendant be housed at Sheridan FCI and receive credit for the time served in federal custody
         prior to sentencing; and participate in the RDAPT and Inmate Financial Responsibility Programs.

  Supervised Release: 5 years
         Case 2:17-cr-00182-TOR        ECF No. 107      filed 02/20/20    PageID.420 Page 2 of 2



Page 2               USA v. McGuire, et al.        2:17-CR-182-TOR-2             Sentencing



   Fine: waived

   Special Penalty Assessment: $100.00

   Appeal rights waived in Plea Agreement.

   Counts 1 and 3 of the Indictment are Dismissed on motion by the Government.

   Defendant shall report to the BOP for service of his sentence as directed by his Probation Officer.

  CONVENED: 9:01 AM         ADJOURNED: 9:58 AM          TIME: 57 MINS           ORDER FORTHCOMING [ X ]
